In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00420-CV

GARTH RAYMOND PROIETTI,                    § On Appeal from the 322nd District Court
Appellant
                                           § of Tarrant County (322-587262-15)
V.
                                           § March 28, 2019

LORIE ANN PROIETTI, Appellee               § Per Curiam


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Appellant Garth Raymond Proietti shall pay all costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM